      Case 1:17-cv-06325-VSB-KNF Document 94 Filed 10/04/19 Page 1 of 2



                                                                               October 4, 2019
Via ECF

Hon. Vernon S. Broderick
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    Scalia v. Wilmington Trust, N.A., No. 1:17-cv-6325-VSB–KNF 1
              Third Joint Letter re: Notice of Settlement in Principle and Request to
              Extend Deadlines

Dear Judge Broderick:

        Plaintiff Eugene Scalia, U.S. Secretary of Labor, and Defendant Wilmington Trust, N.A.,
write to request a third extension of the briefing schedule on Wilmington’s Motion for Partial
Summary Judgment so that the parties can continue efforts to finalize their settlement. The
Court granted the parties’ second extension request on August 19, 2019, making the Secretary’s
opposition brief due on October 19, 2019 and Wilmington’s reply due on November 9, 2019.
Dkt No. 93. The parties have been working diligently to finalize the terms of their settlement
and have exchanged drafts of the final settlement documents, but still are negotiating a number
of outstanding items and do not anticipate reaching a final agreement by October 19.

       Accordingly, the parties request that the Court extend the briefing schedule on
Wilmington’s Motion for Partial Summary Judgment by an additional 41 days, thus making the
Secretary’s opposition brief due on November 29, 2019, and Wilmington’s reply due on
December 20, 2019.




1
 R. Alexander Acosta resigned as Secretary of Labor, effective July 19, 2019. Eugene Scalia
was sworn in as the Secretary of Labor on September 30, 2019, and is automatically substituted
pursuant to Fed. R. Civ. P. 25(d).
      Case 1:17-cv-06325-VSB-KNF Document 94 Filed 10/04/19 Page 2 of 2




                           Respectfully Submitted,



   /s/ Jeffrey Hahn                                 /s/ Michael Prame
Stephen Silverman                                Michael Prame
Robert L. Furst                                  Mark Nielsen
Kira Hettinger                                   Andrew Salek-Raham
Jeffrey Hahn                                     GROOM LAW GROUP, CHARTERED
Office of the Solicitor                          1701 Pennsylvania Ave. NW
U.S. Department of Labor                         Washington, DC 20006
P.O. Box 1914                                    Telephone: (202) 861-0620
Washington, D.C. 20013                           Facsimile: (202) 659-4503
Tel: (202) 693-5623                              Email: mnielsen@groom.com
Fax: (202) 693-5610                              Attorneys for Wilmington Trust, N.A.
Email: hahn.jeffrey.m@dol.gov
Attorneys for the Secretary
